Opinion filed March 6, 2015




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00033-CR
                                  ___________

                          IN RE SCOTT L. GIBSON


                               Original Proceeding


                        MEMORANDUM OPINION
      Appearing pro se, Scott L. Gibson has filed in this court a petition for “writ
of coram nobis” and a motion for an evidentiary hearing. We dismiss both for
want of jurisdiction.
      The purpose of a writ of coram nobis is to bring before the court that
rendered judgment matters of fact which, if known at the time of judgment, would
have prevented its rendition. Ex parte McKenzie, 29 S.W.2d 771, 772 (Tex. Crim.
App. 1930). This common law writ is not recognized in Texas. Ex parte Massey,
249 S.W.2d 599, 601 (Tex. Crim. App. 1952); In re Harrison, No. 11-14-00196-
CR, 2014 WL 3865818, at *1 (Tex. App.—Eastland July 31, 2014, orig.
proceeding) (mem. op., not designated for publication).          Furthermore, the
substance of the relief sought by Gibson is postconviction relief from a final felony
conviction—relief for which the habeas corpus procedure set out in Article 11.07
of the Code of Criminal Procedure provides the exclusive remedy. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West Supp. 2014). Article 11.07 vests complete
jurisdiction for such relief in the Texas Court of Criminal Appeals. Id. art. 11.07,
§§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth
Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872 S.W.2d
694, 697 (Tex. Crim. App. 1993).
      Accordingly, Gibson’s petition for writ of coram nobis and his motion for an
evidentiary hearing are dismissed for want of jurisdiction.


                                                    PER CURIAM


March 6, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2